PER CURIAM.
We affirm appellant’s sentence but remand for correction of the scoresheet to reflect Level 9 offenses. See Mortimer v. State, 770 So.2d 743, 744 (Fla. 4th DCA 2000); Ivy v. State, 754 So.2d 776 (Fla. 4th DCA 2000); Gibson v. State, 619 So.2d 31 (Fla. 4th DCA 1993)(affirming appellant’s sentence notwithstanding trial court’s use of incorrect and erroneously calculated sentencing guidelines scoresheet, where trial court sentenced appellant pursuant to valid plea agreement).
KLEIN, STEVENSON and MAY, JJ., concur.